DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are currently pending.

Claim Objections
Claim 8 is objected to because of the following informalities: “a ratio of D90 to D50” should read “a ratio of D50 to D90”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2018/0083269 A1) and Ise (US 2014/0295231 A1) and evidenced by Ise (US 2016/0276662 A1, hereinafter cited as Ise’662).
Regarding claims 1-2 & 6-13, Iwasaki teaches a battery pack comprising a secondary battery comprising a positive electrode, a negative electrode, and an electrolyte, wherein the negative electrode comprises an active material-containing layer comprising a plurality of niobium-titanium composite oxide particles represented by Nb2TiO7 having an average composition in which the molar ratio of niobium to titanium is 2 ([0018]-[0019], [0022] & [0049]). Iwasaki further teaches the plurality of active material particles having D10 of 0.6 µm, D50 of 1.5 µm and D90 of 6 µm such that a ratio D10/D50 is 0.4 and a ratio D50/D90 is 0.25 ([0256]). 													Iwasaki is silent as to a molar ratio of niobium tot titanium being greater than 2 and at least one kind of element A selected from the group consisting of potassium, iron and phosphorous at a concentration in a range of 100 ppm to 2000 ppm in the active material particle.		Ise teaches a negative electrode active material comprising a niobium-titanium composite oxide and at least one kind of element such as iron included at a concentration of 5000 ppm, calculated using the molar composition given in Example 11, with a concentration ranging from 0 ppm to 5000 ppm broadly disclosed from the formula of the active material ([0069]-[0075]). Ise further teaches a molar ratio of niobium to titanium being greater than 2 ([0090] & [0092]). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an element such as iron in Iwasaki’s negative electrode active material in order to improve the electron conductivity as taught by Ise ([0071]). “The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.. [A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a molar ratio of niobium to titanium to greater than 2 in order to prevent TiO2 from being precipitated as an impurity phase and prevent the crystallinity from decreasing as taught by Ise ([0092]). 
Regarding claim 3, Iwasaki as modified by Ise teaches the electrode material of claim 1. Ise further teaches a diffraction diagram for the niobium-titanium composite oxide obtained by the powder X-ray diffraction using a Cu-Ka radiation source having a high angle side peak Ph and a low angle side peak Pl in a range of 2Ɵ = 44° ± 1°, and a ratio (Ih/Il) of a peak intensity Ih of the high angle side peak to a peak intensity of the low angel side peak being less than 1 (Fig. 9, 12-13 & 15-17). 
Regarding claim 4, Iwasaki as modified by Ise teaches the electrode material of claim 1. Ise further teaches a diffraction diagram for the niobium-titanium composite oxide obtained by the powder X-ray diffraction using a Cu-Ka radiation source having a high angle side peak Ph and a low angle side peak Pl in a range of 2Ɵ = 44° ± 1°, and a ratio (Ih/Il) of a peak intensity Ih of the high angle side peak to a peak intensity of the low angel side peak being less than 1.5 (Fig. 9-13 & 15-17). 												While Ise does not explicitly teach the niobium-titanium composite oxide comprising at least one kind of crystal phase selected from the group consisting of an Nb10Ti2O29 phase, an Nb14TiO37 phase and an Nb24TiO64 phase, it is noted that when the molar ratio of niobium to titanium is not 2, the niobium-titanium composite oxide may be in a mixed phase state containing a Nb10Ti2O29 phase, an Nb14TiO37 phase and an Nb24TiO64 phase as evidenced by Ise’662 ([0029]). Accordingly, since the molar ratio of niobium to titanium is greater than 2, at least one kind of crystal phase selected from the group consisting of an Nb10Ti2O29 phase, an Nb14TiO37 phase and an Nb24TiO64 phase would be expected to be present in Iwasaki’s modified negative electrode active material. Furthermore, the presence of the claimed phases results in improved rate characteristics as taught by Ise’622 ([0029]).
Regarding claim 14, Iwasaki teaches the battery pack further comprising an external power distribution terminal and a protective circuit ([0230]-[0231]).
Regarding claim 15, Iwasaki teaches the battery pack comprising a plurality of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or in a combination of in series and in parallel ([0242]).
Regarding claim 16, Iwasaki teaches a vehicle comprising the battery pack ([0245]) 

Claims 5 & 17 rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2018/0083269 A1) and Ise (US 2014/0295231 A1), as applied to claims 1-4 & 6-16 above, and further in view of Ise (US 2019/0088942 A1, hereinafter cited as Ise’942).
Regarding claim 5, Iwasaki as modified by Ise teaches the electrode material of claim 1 but is silent as to a crystallite diameter of the niobium titanium composite oxide being in a range of 95 nm to 130 nm.												Ise’942 teaches a negative electrode active material comprising a niobium-titanium composite oxide having a crystallite diameter preferably ranging from 5 nm to 120 nm ([0040]-[0041] & [0059]-[0060]) which overlaps with the presently claimed range.				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a crystallite diameter of the niobium-titanium composite oxide to a range of 5 nm to 120 nm in order to increase lithium ion diffusion without resulting in an unstable crystal structure as taught by Ise’942 ([0059]-[0060]).
Regarding claim 17, Iwasaki as modified by Ise teaches the vehicle of claim 16 but does not explicitly teach a mechanism configured to convert kinetic energy of the vehicle into regenerative energy. However, a mechanism for converting kinetic energy of a vehicle into regenerative energy is known within the art as taught by Ise’942 ([0242]).	


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727